DETAILED ACTION
This Final action is responsive to communications:07/12/2022.
Applicant amended claims 1, 10 and 18, cancelled claims 3, 12, added new claims 21-22. Claims 1-2, 4-11, and 13-22 are pending. Claims 1, 10, and 18 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	See ADS, no priority claimed.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims 1-2, 6-11, and 15-22  is/are rejected under 35 U.S.C. 103 as being obvious over JELOKA et al. (US 2016/0189769 A1), in view of Kim et al. (US 2021/0142847 A1).
Regarding independent claim 1, JELOKA teaches an electronic device (Fig. 2: 2 storage device capable of performing logical operation) comprising: 
a plurality of memory cells (para [0040], para [0035]) arranged in a plurality of memory cell pairs (Fig. 2: NT , NC taken as cell pairs in “compute” mode or configuration. The storage nodes, associated latch/ inverted portion holds data and complementary data. Also such data usage can be implemented using individual storage/ holding elements, See e.g. para [0035]:  “…Other embodiments may use storage cells other than a 6T SRAM cell…”), 
wherein a memory cell pair is configured to store a single bit (single bit with logical operation data, e.g. para [0045]: XOR result) and wherein a first memory cell in the memory cell pair stores a value and a second memory cell in the memory cell pair stores an inverse of the value (Fig. 2: 1, 0 values in context of para [0045]); 
a first address decoder (para [0037]: “address decoder” inclusive of row decoder) configured to collectively select both a first memory cell and a second memory cell in the memory cell pair (Fig. 4: 80 XNOR compute operation in context of para [0045]: word line is asserted and signal level on BL, BLB are senses); 

    PNG
    media_image1.png
    550
    714
    media_image1.png
    Greyscale

a second address decoder (column decoder and “bitline driver”, see para [0036]) configured to individually select the first memory cell and the second memory cell in the memory cell pair (Fig. 7: 132, 134 write operation in context of para [0038]); 
a (see “logical operation” control scheme) configured to initiate a read operation on the memory cell pair by activating the memory cell pair using the first address decoder and second address decoder (para [0045]: read for XOR operation); and 
comparator circuitry (Fig. 2: 14 and NOR gate. See para [0045]) configured to compare a current through the first memory cell and a current through the second memory cell to determine a value of the single bit in response to the read operation (see Fig. 4: 82), wherein: 
the comparator circuitry comprises a first sense amplifier (Fig. 2: SA1) that receives a first input corresponding to the current through the first memory cell (read current associated with Fig. 2: NT storage node) and a second sense amplifier (Fig. 2: SA2) that receives a second input corresponding to the current through the second memory cell (read current associated with Fig. 2: NC storage node), 
wherein the first sense amplifier and the second sense amplifier are different amplifiers (Fig. 2: SA1, SA2) and are each further connected to a reference signal (Fig. 2: Vref); and 
the (see “logical operation” control scheme) is further configured to compare a first output associated with the first sense amplifier and a second output associated with the second sense amplifier and, based on the comparison (para [0045]: NOR gate performing XOR operation), determine a binary value stored in the single bit. (Fig. 4: 84, 86 in context of para [0045]: XOR result).
JELOKA is silent with respect to controller for coordinating overall system compute operation using memory array.
Kim teaches – 
a controller (Fig. 7: 140, Fig. 8: 133, 134 combined) for coordinating overall system compute operation using memory array (Fig. 7: 140 performs overall computing operation using memory array shown in Fig. 7).
JELOKA and Kim are in analogous field art of art of compute in memory. Kim’s Fig. 7: 140 controller functionality is compatible with JELOKA’s apparatus since Kim’s Fig. 7: 140 is configured to initiate read operation for compute processing. See e.g. Fig. 6 “operation” shown on the memory cell pair by activating the memory cell pair using the first address decoder and second address decoder. See e.g. Fig. 4, Fig. 5 , Fig. 6, Fig. 8 in context of para [0069]: activation and biasing of the cell pair is employed by controller. The controller is further configured to compare a first output associated with the first sense amplifier and a second output associated with the second sense amplifier. See Fig. 8: first, second input to 133. See also  para [0101]. Controller  140 also posses capability for determining  binary value stored in the cell based on the comparison performed by SA’s. Kim’s controller architecture, function can be employed in JELOK’s circuitry to control row, address decoding and control biasing for read/ write operation. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim into the teachings of JELOKA such that a controller with enhanced controllability/ functionality can be employed in order to accurately control read/ write bias magnitude and timing  during compute operation and thus improve compute accuracy and speed.
Regarding claim 2, JELOKA and Kim teach the electronic device of claim 1. Kim teaches wherein the first address decoder comprises a row decoder (Fig. 7: 120 and associated row address decoding circuitry, see function on row selection) and wherein the second address decoder comprises a column decoder (Fig. 7: 130 and associated column address decoding circuitry, see function on column selection).
Regarding claim 6, JELOKA and Kim teach the electronic device of claim 1. JELOKA  teaches wherein a first memory cell is adjacent to the second memory cell (see Fig. 2 storage nodes NT, NC).
Regarding claim 7, JELOKA and Kim teach the electronic device of claim 1. JELOKA teaches wherein the controller is configured to initiate a write operation to store the value in the memory cell pair, wherein the write operation comprises writing the value in the first memory cell and writing the inverse of the value to the second memory cell (JELOKA Fig. 7 in context of para [0038]. See also Kim para [0090], para [0091] in context of Fig. 6 VRM11, VRM12 values).
Regarding claim 8, JELOKA and Kim teach the electronic device of claim 7. JELOKA teaches wherein the write operation comprises serially writing to the value to the first memory cell and writing the inverse of the value to the second memory cell (Fig. 7 write process of JELOKA. See also Kim Fig. 1 and Fig. 7 circuitry configuration implies and teaches capability of serial or parallel writing to program the bit cell).
Regarding claim 9, JELOKA and Kim teach the electronic device of claim 1. JELOKA teaches wherein the first sense amplifier compares the first input to a first reference signal and the second sense amplifier compares the second input to a second reference signal (see Fig. 2: two reference inputs to SA1, SA2).
Regarding independent claim 10, JELOKA and Kim teach a system comprising: 
a plurality of memory cells arranged in a plurality of memory cell pairs, (see Claim 1)
wherein a memory cell pair is configured to store a single bit and wherein a first memory cell in the memory cell pair stores a value and a second memory cell in the memory cell pair stores an inverse of the value; (see Claim 1)
a first address decoder configured to collectively select both a first memory cell and a second memory cell in the memory cell pair; (see Claim 1)
a second address decoder configured to individually select the first memory cell and the second memory cell in the memory cell pair; (see Claim 1)
a controller configured to initiate a write operation to store a value of the single bit in the memory cell pair by activating the memory cell pair using the first address decoder and second address decoder, (see Claim 1)
wherein: the write operation comprises writing the value in the first memory cell and writing the inverse of the value to the second memory cell (Claim 1); and 
the controller is further configured to initiate a read operation on the memory cell pair by activating the memory cell pair using the first address decoder and second address decoder; and (see Claim 1)
comparator circuitry configured to compare a current through the first memory cell and a current through the second memory cell to determine a value of the single bit in response to the read operation, (see Claim 1)
wherein: the comparator circuitry comprises a first sense amplifier that receives a first input corresponding to the current through the first memory cell and a second sense amplifier that receives a second input corresponding to the current through the second memory cell; and  (see Claim 1)
the controller is further configured to compare a first output associated with the first sense amplifier and a second output associated with the second sense amplifier and, based on the comparison, determine a binary value stored in the single bit. (see claim 1 rejection analysis)
Regarding claim 11, JELOKA and Kim teach the system of claim 10, wherein the first address decoder comprises a row decoder and wherein the second address decoder comprises a column decoder.
(see claim 2 rejection)
Regarding claim 15, JELOKA and Kim teach the system of claim 10, wherein a first memory cell is adjacent to the second memory cell. (see claim 6 rejection)
Regarding claim 16, JELOKA and Kim teach the system of claim 10, wherein the controller is configured to initiate a read operation by comparing a current through the first memory cell and a current through the second memory cell to determine the value of the single bit. . (see claim 7 rejection)
Regarding claim 17, JELOKA and Kim teach the system of claim 10, wherein the write operation comprises serially writing to the value to the first memory cell and writing the inverse of the value to the second memory cell. . (see claim 8 rejection)
Regarding independent claim 18, JELOKA and Kim teach a method comprising: 
storing a single bit into a memory cell pair, 
the memory cell pair being one of a plurality of memory cell pairs in a memory array and wherein a first memory cell in the memory cell pair stores a value and a second memory cell in the memory cell pair stores an inverse of the value; 
collectively selecting, by a first address decoder, both a first memory cell and a second memory cell in the memory cell pair; individually selecting, by a second address decoder, the first memory cell and the second memory cell in the memory cell pair; 
comparing a current through the first memory cell and a current through the second memory cell to determine a value of the single bit in response to collectively selecting by the first address decoder and individually selecting by the second address decoder, 
wherein: the comparing of the current comprises receiving, at a first sense amplifier, a first input corresponding to the current through the first memory cell and receiving, at a second sense amplifier, a second input corresponding to the current through the second memory cell, and 
the determining of the value of the single bit is based on a comparison of a first output associated with the first sense amplifier and a second output associated with the second sense amplifier.
(See claim 1 rejection analysis: method claim limitations are satisfied by apparatus claim limitations)
Regarding claim 19, JELOKA and Kim teach the method of claim 18, wherein the first address decoder comprises a row decoder and wherein the second address decoder comprises a column decoder.
(See claim 2 rejection analysis)
Regarding claim 20, JELOKA and Kim teach the method claim 18, further comprising: initiating a write operation to store the value in the memory cell pair, wherein the write operation comprises writing the value in the first memory cell and writing the inverse of the value to the second memory cell. (See claim 7, claim 8 rejection analysis)
Regarding claim 21, JELOKA and Kim teach the electronic device of claim 1. JELOKA teaches wherein the first sense amplifier is configured to compare the first input (Fig. 2: input to SA1) to the reference signal (Fig. 2: Vref associated signal) and output a differential output based on the first input and the reference signal (Fig. 2: output of SA1).
Regarding claim 22, JELOKA and Kim teach the electronic device of claim 21.  JELOKA teaches wherein the differential output is a first differential output (see Fig. 2), and further wherein the second sense amplifier (Fig. 2: SA2) is configured to compare the second input (Fig. 2: input to SA2) to the reference signal (Fig. 2: Vref associated signal) and output a second differential output based on the second input and the reference signal Fig. 2: output of SA2).

Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) inclusive of claims 1-20 have been considered but are moot because the new ground of rejection added based on newly added reference.
Rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant has not argued substantively against dependent claim specific limitations and the prior rejections are relied upon.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 2007/0140029 A 1: Fig. 1-Fig. 20 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825